         Case 1:19-cv-01475-MKB-VMS Document 29 Filed 09/10/19 Page 1 of 1 PageID #: 112




                                               NEIMAN & MAIRANZ P.C.
MARVIN NEIMAN ★                                        ATTORNEYS AT LAW                                  1616 49TH STREET
THEODORE T. MAIRANZ ★                                                                                  BROOKLYN, N.Y. 11204
                                                       39 BROADWAY                                         (718) 851-9000
 ★
     MEMBER N.Y. AND N.J. BARS
                                                         25TH FLOOR                                             _____

HEALTH CARE DIVISION                              NEW YORK, N.Y. 10006-3003                            520 WESTFIELD AVENUE
ISAAC ZOLDAN, CPA◯                                          _____                                       ELIZABETH, N.J. 07208
MARK KERN, CPA◯                                                                                             (908) 436-1666
                                                                                                                             •
 ◯
  NON-ATTORNEY STAFF                                    (212) 269-1000                                   FAX: (908) 436-2766
                                                                                                                _____
                                                     FAX: (212) 635-9302•                          •
                                                                                                   NOT FOR SERVICE OF PAPERS
                                                       www.ngmpc.com

                                                            September 10, 2019
           (Via PACER)

           Hon. Margo K. Brodie
           United States District Court
             Eastern District of New York
           225 Cadman Plaza East
           Brooklyn New York 11201

                     Re:         Massachusetts Mutual Life Insurance Company v. Brezel et al.
                                 Case No.: 1:19-cv-01475-MKB-VMS

           Dear Judge Brodie:

                  In accordance with Your Honor’s directive, the parties have conferred regarding a briefing
           schedule for the Defendants’ motions to dismiss and hereby submit the following proposed schedule:

                         Defendants shall file their respective motions to dismiss by September 27, 2019;
                         Plaintiff shall file its opposition papers to the motions by November 8, 2019; and
                         Defendants shall file their respective reply papers by December 6, 2019.

                     We thank the court for its courtesy and attention to this matter.

                                                            Respectfully,

                                                            NEIMAN & MAIRANZ P.C.



                                                            Marvin Neiman

           MN:kl

           cc:       Andrew P. Fishkin, Esq. (Via PACER)
                     Samuel Karpel, Esq. (Via PACER)
                     Jason J. Rebhun, Esq. (Via PACER)
